UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: June 30, 2015 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission File Number:000-53548 GROW CONDOS,INC. (Exact name of registrant as specified in its charter) Nevada 86-0970023 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 722 W. Dutton Road Eagle Point, OR97524 (Address of principal executive offices) 541-879-0504 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes [X] No [](2) Yes [X] No [] - 1 - Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer[ ] Accelerated filed [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second quarter. The market value of the voting and non-voting common stockheld by non-affiliates totaled $9,124,782 based upon a valuation of$0.39 per share, that being the closing price on December 31, 2014, the last business day of the registrant’s most recently completed second fiscal quarter. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Not applicable. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of September 22, 2015, the registrant had 44,780,879 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE See Part IV, Item 15. - 2 - PART I FORWARD LOOKING STATEMENTS In this Annual Report, references to “Grow Condos,” the “Company,” “we,” “us,” “our” and words of similar import) refer to Grow Condos, Inc., a Nevada corporation, the registrant and, when appropriate, its subsidiary. Statements made in this Form 10-K which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and business of Grow Condos. Such forward-looking statements include those that are preceded by, followed by or that include the words "may", "would", "could", "should", "expects", "projects", "anticipates", "believes", "estimates", "plans", "intends", "targets" or similar expressions. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, in addition to those contained in this Annual Report: general economic or industry conditions nationally and/or in the communities in which we conduct business; legislation or regulatory requirements, including environmental requirements; conditions of the securities markets; competition; our ability to raise capital; changes in accounting principles, policies or guidelines; financial or political instability; acts of war or terrorism; and other economic, competitive, governmental, regulatory and technical factors affecting our operations, products, services and prices. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. Grow Condos does not undertake, and specifically disclaims, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. ITEM 1.BUSINESS Item 1.Description of Business History Grow Condos, Inc. (the “Company”) was incorporated on October 22, 1999, in the State of Nevada. From its inception, the Company was a call center that contracted out as a customer contact center for a variety of business clients throughout the United States. Over time our main business became a third party verification service.After making a sale on the telephone, a company would send the call to a Company operator to confirm the order.This process protected both the customer and the company selling services from telephone sales fraud. While continuing to operate as a call center, in 2008 we expanded our business plan to include the development of a social networking site called JabberMonkey (Jabbermonkey.com) and the development of a location based social networking application for smart phones called Fanatic Fans. WCS Enterprises Our wholly-owned subsidiary, WCS Enterprises, LLC (“WCS Enterprises”) is an Oregon limited liability company which was formed on September 9, 2013 and was acquired by us in June 2014 in exchange for shares of our common stock.The acquisition of WCS Enterprises resulted in a change of control of the Company and at or shortly after the closing of such acquisition, the persons designated by WCS Enterprises became the officers and directors of the Company.As a result of our acquisition of WCS Enterprises in June 2014, we became engaged in the real estate purchaser, developer and manager of specific use industrial properties business. - 3 - WCS Enterprises Business Operations Through WCS Enterprises, we are a real estate purchaser, developer and manager of specific use industrial properties providing “Condo” style turn-key grow facilities to support cannabis growers in the United States cannabis industry. We intend to own, lease, sell and manage multi-tenant properties so as to reduce the risk of ownership and reduce costs to the tenants and owners. We will offer tenants the option to lease, lease to purchase or buy their condo warehouse space that is divided into comparable 1,500- 2,500 square foot condominium units.Each Condo unit will be uniquely designed and have all necessary resources as an optimum stand-alone grow facility. We believe that Cannabis farmers will pay an above market rate to lease or buy our condo grow facility. We will purchase and develop buildings that are divisible into separate units to attract multiple farmers and reduce the risk of single tenant leases. In addition to our “Condo” turn-key growing facilities we intend to provide marijuana grow consulting services and equipment and supplies as part of our turn-key offerings. We are aggressively out looking for our next property in the western area of the United States where medical cannabis has been legalized and where recreational cannabis has been or is in the process of legalization. Currently we have under contract land located in the Pioneer Business Park in Eugene, Oregon.The Company is not directly involved in the growing, distribution or sale of cannabis. Owned Properties We have secured real estate in Eagle Point in Jackson County, Oregon representing our sole operating location.The building is 15,000 square feet and zoned to meet the requirements for specific purpose industrial use and is divided into four 1,500 square feet condo style grow rooms which, is being leased to four tenants and one 9,000 square feet grow facility leased to one tenant. Sales & Leasing We develop, lease, own and provide investment sales opportunities for commercial industrial properties focused in the cannabis production arena.The company has relationships with tenants, brokers and investors across the cannabis industry to leverage successful transactions for both lease-to-own option as well as investors looking to purchase facilities with qualified tenants providing positive cash-flow backed by commercial property. Consulting We will provide cannabis businesses with turnkey cultivation and processing management services, including facility design, licensing support, and the operational management required to produce premium cannabis and related products in an efficient manner to allow the user quicker access to market and professional-managed facilities. Supplies and Equipment We intend to provide operators state-of-the art equipment and methodology to provide efficient implementation for client to realize stabilized operations faster. Financing We intend to assist tenants with financing for space build-out as well as acquisition of commercial property. Marketing Our initial marketing will be aimed at attracting customers through networking with real estate agencies, agents, commercial brokers and consulting groups that are involved in the cannabis industry.We will target specific trade shows, conferences and seminars associated with cannabis growers.As our capital for marketing is very limited we are reviewing the cost of advertising on the radio or in print or running ads on certain cannabis industry online websites. - 4 - Employees We currently have two employees each of whom is an officer of the company. Our employees are not represented by unions and we consider our relationship with our employees to be good. Facilities Our office is located at 722 W. Dutton Rd, Eagle Point, Oregon 97524 and is in the building that we own.We currently pay no rent.We believe this facility will be adequate for our needs for the next twelve months. Competition The commercial real estate market is highly competitive.We believe finding properties that are zoned for the specific use of allowing cannabis growers may be limited as more competitors enter the market.Initially we will aggressively target states in the western US that legally allow for medical and recreational cannabis to be grown.We have identified several competitors that appear to have offerings similar to ours.They are Cannabis-RX, Inc. (CANA), The Cannabis Business Group, Inc. (CBGI),Zoned Properties, Inc. (ZDPY), MJ Holdings, Inc. (MJNE), Home Treasure Finders, Inc. (HMTF) and Advanced Cannabis Solutions, Inc.Cannabis-Rx, Inc. – Cannabis-Rx, Inc. focuses on acquiring and selling/leasing real estate properties for licensed marijuana growers and dispensary owners. The Cannabis Business Group, Inc. - The Cannabis Business Group, Inc. operates as a real estate acquisition, leasing, and management company focusing on zoning issues in the United States. The Company acquires commercial property or land, and leases out the facilities for customers in the agricultural, industrial, commercial, and retail sectors. Zoned Properties, Inc. - Zoned Properties, Inc., a real estate investment firm, focuses on acquiring free standing buildings, land parcels, and greenhouses in order to have them re-zoned to be able to carry out aeroponic agricultural grow operations. It plans to operate primarily in Arizona, Illinois, Nevada, and Colorado.MJ Holdings, Inc. – MJ Holdings, Inc. acquires and leases real estate to licensed marijuana operators, including but not limited to providing complete turnkey growing space and related facilities to licensed marijuana growers and dispensary owners.Additionally, MJ Holdings plans to explore ancillary opportunities in the regulated marijuana industry. Home Treasure Finders, Inc. – Home Treasure Finders, Inc. is engaged in a real estate lead referral business in Colorado. It focuses on buying and selling properties; and leasing its real estate properties to cannabis growers for cannabis cultivation. The company also manages 55 rental units. Home Treasure Finders, Inc. was founded in 2008 and is based in Denver, Colorado.Advanced Cannabis Solutions, Inc. – Advanced Cannabis Solutions, Inc. a development stage company, focuses on providing real estate leasing services to the regulated cannabis industry in the United States. It plans to purchase real estate assets; and lease growing space and related facilities to licensed marijuana growers and dispensary owners for their operations. The company was founded in 2013 and is headquartered in Colorado Springs, Colorado. Government Regulation Currently, there are approximately twenty states plus the District of Columbia that have laws and/or regulations that recognize in one form or another legitimate medical uses for cannabis and consumer use of cannabis in connection with medical treatment. Fifteen other states are considering legislation to similar effect. As of the date of this writing, the policy and regulations of the Federal government and its agencies is that cannabis has no medical benefit and a range of activities including cultivation and use of cannabis for personal use is prohibited on the basis of federal law and may or may not be permitted on the basis of state law. We do not produce, market, or sell cannabis.We are limiting ourselves to states where the state law allows for the production of cannabis. Beyond the state law allowing for cannabis production our construction must comply with all state and local building requirements as well as zoning requirements.We work closely with the local authorities regarding zoning and work closely with the local building inspectors to comply in every way with building regulations. - 5 - Legal Proceedings We are not a party to any material legal proceedings and, to the best of our knowledge, no such legal proceedings have been threatened against us. ITEM 1A.RISK FACTORS Not required for smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2:PROPERTIES We own a building at 722 W. Dutton Road, Eagle Point, OR97524 representing our sole operating location for WCS Enterprises.The building is 15,000 square feet and zoned to meet the requirements for specific purpose industrial use and is divided into four 1,500 square feet condo style grow rooms which, is being leased to four tenants and one 7,500 square feet grow facility leased, for which the rent has yet begun,to one tenant that is a related party. As of June 30, 2014, we had two mortgages on the property, both to the People’s Bank of Commerce in Medford, Oregon, secured by all of our land, buildings and improvements.The mortgages payable were comprised of the following: 1. Bank term loan, prime rate plus 1.75%, currently 5%, P&I payments of $5,946 due monthly, and a balloon payment of $802,294 due June 28, 2018; and 2. Bank term loan, prime rate plus 3.00%, currently 6.25%, P&I payments of $883 due monthly, and a balloon payment of $104,329 due October 15, 2018. We maintain our corporate offices in the building. ITEM 3:LEGAL PROCEEDINGS The Company is not the subject of any pending legal proceedings and, to the knowledge of management, no proceedings are presently contemplated. ITEM 4:MINE SAFETY DISCLOSURES Not applicable. - 6 - PART II ITEM 5:MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our shares of common stock are quoted by the OTC Markets Group Inc. of the Financial Industry Regulatory Authority, Inc. (“FINRA”) under the symbol “GRWC”.Set forth below are the high and low closing bid prices for our common stock for each quarter of 2013 through 2015.These bid prices were obtained from OTC MarketsGroup Inc. All prices listed herein reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. Period High Low January 1, 2013 through March 31, 2013 April 1, 2013 through June 30, 2013 July 1, 2013 through September 30, 2013 October 1, 2013 through December 31, 2013 January 1, 2014 through March 31, 2014 April 1, 2014 through June 30, 2014 July 1, 2014 through September 20, 2014 October 1, 2014 through December 31, 2014 January 1, 2015 through March 31, 2015 April 1, 2015 through June 30, 2015 Holders The number of record holders of the Company’s common stock as of the date of this Report is approximately 185 not including an indeterminate number who may hold shares in “street name.” - 7 - Common Stock Dividends The Company has not declared any cash dividends with respect to its common stock and does not intend to declare dividends in the foreseeable future. There are no material restrictions limiting, or that are likely to limit, our ability to pay dividends on our common stock. Securities Authorized for Issuance Under Equity Compensation Plans The Company had adopted two Stock Option Plans, the 2001 Non-Qualified Stock Option Plan and the 2001 Incentive Stock Option Plan. During the year ended December 31, 2010 the Company increased the number of options available for grant under the 2001 Incentive Stock Option Plan by 550,000 options.Under the 2001 Non-Qualified Plan, the Company may grant options for up to 2,850,000 shares of common stock.The maximum term of the options is five years, and they vested at various times according to the Option Agreements. Under the 2001 Incentive Stock Option Plan, the Company may grant options for up to 2,000,000 shares of common stock.The maximum term of the options is five years and they vested at various times according to the Option Agreements.Both of the above mentioned plans have expired and no further options are available for grant.In July 2012 the Board of Directors adopted the 2012 Stock Option and Restricted Stock Plan and the shareholders approved it in August 2012. Under such Plan, the Company has 3,000,000 shares available for future grants.The Company has made no grants under the Plan. Recent Sales of Unregistered Securities Between April 13, 2014 and June 25, 2014, the Company sold an aggregate of 2,019,307 shares of common stock at $0.325 per share to a total of 25 persons.The securities were exempt from registration under Section 5 of the Securities Act of 1933 (the “Act”) pursuant to Rule 506 of Regulation D promulgated under the Act since all of the elements of Rule 506 were satisfied. Between May 31, 2014 and June 25, 2014, the Company issued an aggregate of 23,952 shares of common stock related to the exercise of warrants for total proceeds of $7,784 to a total of 4 persons.The exercise price of each warrant was $0.325.The securities were exempt from registration under Section 5 of the Act pursuant to section 4(2) of the Act since there was no public offering of the securities. On June 26, 2014, the Company issued an aggregate of 1,615,385 shares to officers and directors of the Company as bonuses to a total of 8 persons.The shares were valued at $0.50 per share – the trading price of the shares on June 26, 2014.The securities were exempt from registration under Section 5 of the Act pursuant to section 4(2) of the Act since there was no public offering of the securities. On June 27, 2014, the Company issued an aggregate of 1,000,000 shares for the retirement of $250,000 of related party notes payable of GCI.The shares were issued to a total of six persons and/or entities.The securities were exempt from registration under Section 5 of the Act pursuant to section 4(2) of the Act since there was no public offering of the securities. On June 30, 2014 the Company issued 497,495 shares for the settlement of $161,686 in accounts payable to two vendors.The shares were valued at $0.325 per share.The securities were exempt from registration under Section 5 of the Act pursuant to section 4(2) of the Act since there was no public offering of the securities. During the period ended June 30, 2014, the Company issued an aggregate of 858,489 shares for the conversion of $279,009 in notes payable and accrued interest related to those notes to a total of 6 persons.The conversion price of the debt and interest was $0.325 per share.The securities were exempt from registration under Section 5 of the Act pursuant to section 4(2) of the Act since there was no public offering of the securities. During the fiscal year ended June 30, 2015, the Company issued an aggregate of 245,170 common shares to a total of 15 persons. The securities were exempt from registration under Section 5 of the Act pursuant to section 4(2) of the Act since there was no public offering of the securities. Use of Proceeds from Registered Securities Proceeds from the sale of securities issued during the fiscal year ended June 30, 2015 has been used wholly for operations. - 8 - ITEM 6:SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward-looking Statements Statements made in this Form 10-K which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and business of Grow Condos.Such forward-looking statements include those that are preceded by, followed by or that include the words "may", "would", "could", "should", "expects", "projects", "anticipates", "believes", "estimates", "plans", "intends", "targets" or similar expressions. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following: general economic or industry conditions nationally and/or in the communities in which we conduct business; legislation or regulatory requirements, including environmental requirements; conditions of the securities markets; competition; our ability to raise capital; changes in accounting principles, policies or guidelines; financial or political instability; acts of war or terrorism; and other economic, competitive, governmental, regulatory and technical factors affecting our operations, products, services and prices. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward- looking statements speak only as of the date they are made. Grow Condos does not undertake, and specifically disclaims, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. Reverse Acquisition On June 30, 2014, the Company entered into a definitive agreement with the members of WCS Enterprises LLC (“WCS”) for the acquisition of all of the outstanding membership interests of WCS in exchange for 20,410,000 restricted shares of the Company’s common stock. The shares were issued to a total of three persons pursuant to the exemption from registration set forth in Section 4(2) of the Securities Act of 1933.In connection with the Agreement, one member of WCS gained control of the Company by virtue of his stock ownership in the Company received in the acquisition. This member acquired 18,369,000 shares of the Company’s common stock on June 30, 2014, in exchange for his ownership share of WCS. The shares received under the Agreement gave this member effective control of the Company by virtue of holding approximately 44% of the Company’s voting stock.In addition, on June 30, 2014, the Company’s CEO, President and CFO resigned and the WCS officers were appointed to fill these position by the board of directors of the Company.In total, the WCS members hold 52.1% of the post-acquisition common stock of the Company and the Company’s officers are the former officers of WCS, making the transaction a reverse acquisition. Financial Statements The financial statements which are a part of this Report are as of June 30, 2015, and for the period from July 1, 2014 through June 30, 2015 (the “Relevant Period”).The consolidated financial statements are those of WCS for the results of operations because of the reverse acquisition.Following is management’s discussion and analysis of those financial statements. - 9 - Results of Operations The consolidated financial statements demonstrate a loss from operations for the Relevant Period of $ 251,338.Non-cash $ 28,147 in depreciation expense. On June 30, 2014, the Company underwent the reverse acquisition as described above.Accordingly, all Company revenue from business operations for the foreseeable future will come from the business operations of WCS which is now a subsidiary of the Company. At the present time the Company, which includes WCS, has fixed monthly operating costs of approximately $13,500.The monthly, fixed operating expenses are comprised of $6,829 in monthly mortgage payments on our building, $665 for building security, $4,500 per month for the salaries of our CEO and CFO and approximately $1,508 in utilities and insurance.Accordingly, expenses associated with maintaining the building are $9,000 per month. The Company also has variable expenses relating to the development of its business plan and the payment of professional fees.The amount and extent of the variable expenses over the next 12 months are unknown at this time. The Company has fixed monthly income from rents and option payments of approximately $7,100 per month which are paid to the Company by the tenants in our building.It is projected that in twelve months from now, if the building is fully leased, monthly revenue will total $8,300 which will make the building self-sustaining since current expenses total $15,100 per monthly. The Company is in the process of seeking additional properties to purchase after the model of our current building.However, it is the desire of management to purchase new properties outright with funds obtained by selling equity in the Company.If the Company is successful in raising working capital in this manner, it follows that new properties willeventually present the Company with positive cash flow. Liquidity and Capital Resources; Going Concern As of the date of this report, the Company had cash on hand of approximately $42,700.This is sufficient to sustain the day to day operations of the Company for approximately 90 days.It is not likely that operating revenues will increase in the near future to a sufficient extent to cover the operating expenses of the Company.Therefore it will be necessary to obtain additional capital from the sale of equity or debt securities. The Company is seeking land on which to build warehouses.The Company currently has under contract property in the Pioneer Business Park located in Eugene, Oregon.Grow Condos, Inc. plans to build approximately 60,000 square feet of industrial warehouse condominiums for the cannabis industry at this location. This project will be built out in 3 phases. Phase one consists of the infrastructure and the first building of about 20,000 square feet. Phase two will be for the second 20,000 square foot building and Phase three will be the final 20,000 square foot building. As soon as all the plans are approved by the City of Eugene and building permits are issued, Grow Condos, Inc. plans to begin taking reservations for the units. If the demand is as strong as indicated in the current market, Phase two and Phase three might be combined into building both 20,000 square feet buildings at the same time. With the legalization of recreational marijuana in Oregon having taken place in 2015, we believe there is a great deal of demand for growing space and that Eugene is an excellent location Management believes in the future of the Company and in its ability to grow its business and to raise capital as needed until such time as the business operations of the Company become self-sustaining. In their report dated October 14, 2014, our independent registered public accounting firm included an emphasis-of-matter paragraph with respect to our financial statements for the period from date of inception (September 9, 2013) to June 30, 2014 concerning the Company’s assumption that we will continue as a going concern.Our ability to continue as a going concern is an issue raised as a result of the Company operating with an industry that is illegal under federal law, we have yet to achieve profitable operations, we have a significant accumulated deficit and are dependent on our ability to raise capital from stockholders or other sources to sustain operations and to ultimately achieve viable profitable operations. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are described in Note 1 in the accompanying consolidatedfinancial statements. - 10 - Off-Balance Sheet Arrangements We had no off-balance sheet arrangements of any kind for the transaction period ended June 30, 2014. ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. ITEM 8:FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA - 11 - TABLE OFCONTENTS FOR FINANCIAL STATEMENTS Page Reports of Independent Registered Public Accounting Firms 13 Consolidated Balance Sheet 15 Consolidated Statement of Operations 16 Statement of Changes in Stockholders' Equity 17 Consolidated Statement of Cash Flows 18 Notes to Consolidated Financial Statements 19 - 12 - Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) We have audited the accompanyingconsolidated balance sheet of Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) as of June 30, 2014, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the period from date of inception (September 9, 2013) to June 30, 2014. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that our audit provides a reasonable basis for our opinion. In our opinion, theconsolidated financial statements referred to above present fairly, in all material respects, the financial position of Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) at June 30, 2014, and the results of its operations, changes in stockholders' equityand its cash flows for the period from date of inception (September 9, 2013) to June 30, 2014, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company operates with an industry that is illegal under federal law, has yet to achieve profitable operations, has a significant accumulated deficit and is dependent on its ability to raise capital from stockholders or other sources to sustain operations and to ultimately achieve viable profitable operations. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Semple, Marchal & Cooper, LLP Certified Public Accountants Phoenix, Arizona October 14, 2014 - 13 - Scrudato & Co., PA CERTIFIED PUBLIC ACCOUNTING FIRM REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) We have audited the accompanyingconsolidated balance sheet of Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) as of June 30, 2015, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that our audit provides a reasonable basis for our opinion. In our opinion, theconsolidated financial statements referred to above present fairly, in all material respects, the financial position of Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) at June 30, 2015, and the results of its operations, changes in stockholders' equityand its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company operates with an industry that is illegal under federal law, has yet to achieve profitable operations, has a significant accumulated deficit and is dependent on its ability to raise capital from stockholders or other sources to sustain operations and to ultimately achieve viable profitable operations. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ John Scrudato CPA Califon, New Jersey October 9, 2015 7 Valley View Drive Califon, New Jersey 07830 Registered Public Company Accounting Oversight Board Firm - 14 - GROW CONDOS, INC. and Subsidiary CONSOLIDATED BALANCE SHEET June 30, 2015 and 2014 ASSETS Current Assets Cash and cash equivalents $ $ Lease receivables Prepaid expenses Total Current Assets Property and Equipment, net Deposits Total Assets $ $ LIABILITIES AND EQUITY Curretn Liabilities Accounts payable, trade Accrued liabilities Mortgages payable, current portion Total Current Liabilities Mortgages payable, less current portion Customer deposits Deferred option revenue Total Liabilities Shareholder's Equity Preferred stock, $.001par value, 5,000,000 shares - - authorized none issued or outstanding Common stock, $.001 par value, 45,000,000 shares authorized 41,698,479 and 41,435,709 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Shareholder's Equity Total Liabilities and Shockholder's Equity $ $ The Accompanying Notes are an Integral Part of the Consolidated Financial Statements - 15 - GROW CONDOS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Years Ended June 30, 2015 and 2014 Rental revenues $ $ Total revenues Operating expenses Impairment of goodwill Gail/(Loss) from operations ) ) Interest expense Loss before provision for income taxes ) ) Provision for income taxes - - Net income/(loss) $ ) $ ) Net loss per common share: Basic and diluted $ $ Weighted average common shares; basic and diluted The Accompanying Notes are an integral part of these Condensed Consolidated Financial Statements - 16 - GROW CONDOS, INC. STATEMENT OF CHANGES IN STOCKHOLDER EQUITY For the Years Ended June 30, 2015 and 2014 Shares Amount Additional Paid-In Capital Accumulated Deficit Total Shareholders’ Equity Balance at date of inception (Sept. 9, 2013 - $
